Exhibit 10.1

SHARE PURCHASE AGREEMENT

This SHARE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
June 1, 2007, by and among Ebix, Inc., a Delaware corporation (the “Company”),
and Luxor Capital Partners, LP, a Delaware limited partnership and Luxor Capital
Partners Offshore, Ltd, a Cayman Islands exempted company (individually and
collectively the “Purchaser”).

The Company desires to issue and sell to the Purchaser, and the Purchaser
desires to purchase from the Company, an aggregate of 400,000 shares of Common
Stock (the “Shares”) for an aggregate price of $13,300,000 upon the terms and
conditions set forth herein.

IN CONSIDERATION of the mutual covenants and agreements contained herein, the
parties hereby agree as follows:

1. AUTHORIZATION OF SALE OF THE SHARES

Subject to the terms and conditions of this Agreement, the Company has
authorized the sale of the Shares.

2. AGREEMENT TO SELL AND PURCHASE THE SHARES

2.1 Purchase and Sale

Subject to the terms and conditions of this Agreement, the Purchaser agrees to
purchase, and the Company agrees to sell and issue to Purchaser, at the Closing
(as defined below) 400,000 Shares, with 163,600 Shares issued to Luxor Capital
Partners, LP and 236,400 Shares issued to Luxor Capital Partners Offshore, Ltd.

2.2 Purchase Price

The purchase price of each Share shall be $33.25 (the “Per Share Price”).

3. DELIVERY OF THE SHARES AT THE CLOSING

(a) The completion of the purchase and sale of the Shares (the “Closing”) is
occurring substantially contemporaneously with the execution of this Agreement
(the “Closing Date”).

(b) The Company shall authorize its transfer agent (the “Transfer Agent”) to
issue to the Purchaser as of the Closing one or more stock certificates (in such
denominations as such Purchaser shall request, the “Certificates”) registered in
the name of the Purchaser or its custodial designee, against payment by the
Purchaser of the purchase price for such Shares by wire transfer of immediately
available funds.

(c) The Company’s obligation to complete the issuance and sale of the Shares to
the Purchaser at the Closing shall be subject to the satisfaction of the
following conditions, any one or more of which may be waived by the Company:

(i) receipt by the Company of the full amount of the purchase price for the
Shares being purchased under this Agreement by wire transfer of immediately
available funds; and

(ii) the representations and warranties made by the Purchaser in this Agreement
shall be true and correct and the undertakings of the Purchaser herein shall
have been fulfilled in all material respects on or before the Closing.

(d) The Purchaser’s obligations to purchase the Shares from the Company shall be
subject to the satisfaction of the following condition, which may be waived by
the Purchaser:

(i) the representations and warranties made by the Company in this Agreement
shall be true and correct as of the date of this Agreement and the undertakings
of the Company herein shall have been fulfilled in all material respects on or
before the Closing.

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

The Company hereby represents and warrants to the Purchaser as follows:

4.1 Issuance, Sale and Delivery of the Shares

(a) The Shares have been duly authorized for issuance and sale to the Purchaser
pursuant to this Agreement and, when issued and delivered by the Company
pursuant to this Agreement against payment of the consideration set forth in
this Agreement, will be validly issued and fully paid and nonassessable and free
and clear of all pledges,


--------------------------------------------------------------------------------


liens and encumbrances. The Certificates evidencing the Shares when delivered,
will be in due and proper form under Delaware law.

(b) The issuance of the Shares is not subject to preemptive or other similar
rights.

(c) Subject to the accuracy of the Purchasers’ representations and warranties in
Section 5 of this Agreement, the offer, sale and issuance of the Shares in
conformity with the terms of this Agreement constitute transactions exempt from
the registration requirements of Section 5 of the Securities Act of 1933, as
amended (the “Securities Act”), and from the registration or qualification
requirements of the laws of any applicable state or United States jurisdiction.

4.2 Due Execution, Delivery and Performance

(a) This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy or other similar laws relating to, or
affecting generally the enforcement of, creditors’ rights or remedies, (ii)
general principles of equity or (iii) applicable laws and consideration of
public policy relating to indemnification and contribution provisions.

(b) The execution, delivery and performance of this Agreement, and the Company’s
sale, issuance and delivery of the Shares, have been duly authorized by all
necessary corporate action on the part of the Company.

(d)  Organization.  Each of the Company and its Subsidiaries (as defined in Rule
405 under the Securities Act) is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization.  Each of the
Company and its Subsidiaries has full power and authority to own, operate and
occupy its properties and to conduct its business as presently conducted and is
registered or qualified to do business and in good standing in each jurisdiction
in which it owns or leases property or transacts business and where the failure
to be so qualified would have a material adverse effect upon the financial
condition or business, operations, assets or prospects of the Company and its
Subsidiaries, taken as a whole (a “Material Adverse Effect”).

(e)  Due Authorization.  The Company has all requisite power and authority to
execute, deliver and perform its obligations under this Agreement, and has taken
all necessary corporate action to enter into and perform this Agreement, to
issue the Shares in accordance with the terms of this Agreement.

(f)  Non-Contravention.  Except as would not reasonably be expected to have a
Material Adverse Effect, the execution and delivery of this Agreement, the
issuance and sale of the Shares under this Agreement, the fulfillment of the
terms of this Agreement and the consummation of the transactions contemplated
hereby will not (A) conflict with or constitute a violation of, or default (with
or without the giving of notice or the passage of time or both) under, (i) any
material bond, debenture, note or other evidence of indebtedness, or under any
material lease, indenture, mortgage, deed of trust, loan agreement, joint
venture or other agreement or instrument to which the Company or any Subsidiary
is a party or by which it or any of its Subsidiaries or their respective
properties are bound, (ii) the charter, by-laws or other organizational
documents of the Company or any Subsidiary, or (iii) any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or any Subsidiary or their
respective properties, or (B) result in the creation or imposition of any lien,
encumbrance, claim, security interest or restriction whatsoever upon any of the
material properties or assets of the Company or any Subsidiary or an
acceleration of indebtedness pursuant to any obligation, agreement or condition
contained in any material bond, debenture, note or any other evidence of
indebtedness or any material indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company or any Subsidiary is a party or by
which any of them is bound or to which any of the property or assets of the
Company or any Subsidiary is subject.  No consent, approval, authorization or
other order of, or registration, qualification or filing with, any regulatory
body, administrative agency, self-regulatory organization, stock exchange or
market, or other governmental body in the United States is required for the
execution and delivery of this Agreement and the valid issuance and sale Shares,
other than such as have been made or obtained, and except for any securities
filings required to be made under federal or state securities laws.

(g)  SEC Filings.  Since January 1, 2006, the Company and its Subsidiaries have
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the Securities and Exchange Commission (the “SEC” or
“Commission”) pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “1934 Act”) (collectively, the “SEC Documents”). 
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein


--------------------------------------------------------------------------------


or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(h)  Absence of Certain Change.  Except as disclosed in the SEC Documents filed
at least thirty (30) days prior to the date hereof, since January 1, 2007 there
has been no adverse change or adverse development in the business, properties,
assets, operations, financial condition, prospects, liabilities or results of
operations of the Company or its Subsidiaries which to the knowledge of the
Company would reasonably be expected to have a Material Adverse Effect.

(i)  Capitalization.  As of the date hereof, the authorized capital stock of the
Company consists of (i) 10,000,000 shares of Common Stock, of which as of the
date hereof, 2,865,679 shares are issued, 2,856,789 are outstanding, 574,703
shares are issuable and reserved for issuance pursuant to the Company’s stock
option plans or securities exercisable or exchangeable for, or convertible into,
shares of Common Stock, and (ii) 500,000 shares of preferred stock, of which as
of the date hereof no shares are issued.  All of such outstanding shares have
been, or upon issuance will be, validly issued, fully paid and nonassessable. 
Except as disclosed in the SEC Documents, as of the date hereof, (i) no shares
of the Company’s capital stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iii) there are no outstanding securities of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries, (iv) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance Shares and (v) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement.  The Company disclosed in its SEC Documents or has furnished to
Purchaser true and correct copies of the Company’s Certificate of Incorporation,
as amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”).

5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER

The Purchaser represents, warrants and covenants to the Company as follows:

5.1 Securities Law Representations, Warranties and Covenants

(a) The Purchaser is knowledgeable, sophisticated and experienced in making, and
is qualified to make, decisions with respect to investments in shares
representing an investment decision like that involved in the purchase of the
Shares, including investments in securities issued by the Company, and has
requested, received, reviewed and considered all information it deems relevant
in making an informed decision to purchase the Shares. The Purchaser is not
relying, in making its decision to purchase the Shares, on any oral
representations or statements made by the Company’s personnel, and is relying
solely on the information contained in the Company’s filings with the Securities
and Exchange Commission (“SEC Documents”). Purchaser has carefully considered
the potential risks relating to the Company and a purchase of the Shares,
including the risks identified under “Risk Factors” in the SEC Documents, and
fully understands that the Shares are speculative and include a high degree of
risk of loss. The Purchaser acknowledges that no assurances are given by the
Company that any pending plans will be completed.

(b) The Purchaser is acquiring the Shares in the ordinary course of its business
and for its own account, and has no present intention of distributing any of the
Shares nor any arrangement or understanding with any other persons regarding the
distribution of such Shares, or as would otherwise not be in violation of the
Securities Act or any applicable state securities laws.

(c) The Purchaser has completed or caused to be completed and delivered to the
Company the Stock Certificate Questionnaire and the Registration Statement
Questionnaire attached to this Agreement as Appendices I and II, for use in
preparation of the Certificates, any necessary filings required by applicable
state securities laws, and the Registration Statement (as defined in Section 7.4
below), and the answers to the Questionnaires are true and correct and will be
true and correct as of the effective date of the Registration Statement.


--------------------------------------------------------------------------------


(d) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Shares or the fairness or suitability of
the investment in the Shares nor have such authorities passed upon or endorsed
the merits of the offering of the Shares.

(e) The Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act. The Purchaser is able to bear
the economic risk of an investment in the Shares.

 (f) The Purchaser understands that the offer and sale of the Shares to the
Purchaser have not been and are not being registered under the Securities Act or
any state securities laws, and the Shares may not be offered for sale, sold,
assigned, pledged, transferred or otherwise disposed of unless (i) subsequently
registered thereunder, (ii) the Purchaser shall have delivered to the Company an
opinion of counsel, reasonably acceptable to the Company in a generally
acceptable form, to the effect that such Shares to be offered for sale, sold,
assigned, pledged, transferred or otherwise disposed of may be so offered for
sale, sold, assigned, pledged, transferred or otherwise disposed of pursuant to
an exemption from such registration, or (iii) the Purchaser provides the Company
with written reasonable assurance that such Shares can be or are being offered
for sale, sold, assigned, pledged, transferred or otherwise disposed of pursuant
to, and in compliance with, Rule 144 under the Securities Act; provided,
further, that in no event may the Shares be offered for sale, sold, assigned,
pledged, transferred or otherwise disposed of prior to 60 days after the
Closing.

(g) The Purchaser understands that the Certificates representing the Shares
purchased by it hereunder, until the occurrence of an event described in Section
5.1(f), shall bear a restrictive legend in substantially the following form (and
a stop-transfer order may be placed against transfer of such Certificates):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS, (B) AN OPINION OF COUNSEL, REASONABLY ACCEPTABLE TO THE
COMPANY, IN A GENERALLY ACCEPTED FORM, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (C) WRITTEN REASONABLE ASSURANCE
THAT IT WILL BE DONE PURSUANT TO, AND IN COMPLIANCE WITH, RULE 144 UNDER SAID
ACT.

The Company agrees to cause such legend and stop transfer order to be removed
from the Certificates representing the Shares upon the occurrence of an event
described in Section 5.1(f).

(h) The Purchaser will comply, at its own expense, with all applicable laws and
regulations in any foreign jurisdiction in which it purchases, offers, sells or
delivers any of the Shares.

5.2 Resales of Shares

(a) The Company shall notify the Purchaser if it determines, in good faith
following consultation with its Board of Directors or a committee thereof, that
an event has happened as a result of which the Registration Statement or the
Prospectus (as defined in Section 7.3.1 below) includes an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing. Upon receipt of such notice, the Purchaser will
suspend its use of the Prospectus until such time as an amendment or supplement
to the Registration Statement or the Prospectus has been filed by the Company
and any such amendment to the Registration Statement is declared effective by
the Commission, or until such time as the Company has filed an appropriate
report with the Commission pursuant to the Exchange Act, in each case to correct
such misstatement or omission. The Company shall use its best efforts to prepare
and file with the Commission any such amendment, supplement or report, as the
case may be, as soon as practicable after delivering such notice to the
Purchaser.

(b) In addition to the foregoing provisions of Section 5.2(b), the Company may,
upon written notice to the Purchaser, suspend the use of the Prospectus for up
to sixty (60) days, no more than thirty (30) days of which may


--------------------------------------------------------------------------------


be consecutive, in any 365-day period (less the number of days in such 365-day
period that the Purchaser must suspend its use of the Prospectus pursuant to
Section 5.2(a)) based on the reasonable determination of the Company’s Board of
Directors or a committee thereof that there is a significant business purpose
for such determination, such as pending corporate developments, public filings
with the SEC or similar events. Notwithstanding anything else to the contrary in
Section 5.2(a), the Company shall in no event be required to disclose the
business purpose for which it has suspended the use of the Prospectus pursuant
to this Section 5.2(b) if the Company determines in its good faith judgment that
the business purpose should remain confidential.

(c) The Company shall notify the Purchaser (i) of any request by the Commission
for an amendment or any supplement to such Registration Statement or any related
Prospectus, or any other information request by any other governmental agency
directly relating to the offering of the Shares, and (ii) of the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement or of any order preventing or suspending the use of any related
Prospectus or the initiation or threat of any proceeding for that purpose.

(d) The Purchaser further covenants to notify the Company promptly of the sale
of any of its Shares.

5.3 Due Execution, Delivery and Performance

(a) This Agreement has been duly executed and delivered by the Purchaser and
constitutes a valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy or other similar laws relating to, or
affecting generally the enforcement of, creditors’ rights or remedies, (ii)
general principles of equity or (iii) applicable laws and consideration of
public policy relating to indemnification and contribution provisions.

(b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated in this Agreement and the
fulfillment of the terms of this Agreement have been duly authorized by all
necessary corporate, agency or other action and will not conflict with or
violate the provisions of the organizational documents of the Purchaser,
including, without limitation, its charter, bylaws, partnership agreement or
operating agreement, as applicable, or any applicable statute, law, rule,
regulation, ordinance, decision, directive or order, except as would not,
individually or in the aggregate, have a material adverse effect on the ability
of the Purchaser to consummate the transaction contemplated hereunder.

6. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND AGREEMENTS

Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
the Purchasers in this Agreement shall survive the execution of this Agreement,
the delivery to the Purchasers of the Shares being purchased and the payment
therefor.

7. FORM D FILING; REGISTRATION; COMPLIANCE WITH THE SECURITIES ACT; COVENANTS

7.1 Registration of Shares

The Company shall:

(a) file in a timely manner a Form D relating to the sale of the Shares under
this Agreement, pursuant to Regulation D under the Securities Act;

(b) as soon as practicable after the Closing Date, but in no event later than
the 45th day following the Closing Date, prepare and file with the Commission a
Registration Statement on Form S-3 (or, if the Company is ineligible to use Form
S-3, then on such other form as is available for such registration) registering
under the Securities Act the sale of the Shares by the Purchasers from time to
time on the facilities of any national securities exchange on which the Common
Stock is traded or in privately negotiated transactions (the “Registration
Statement”);

(c) use its reasonable best efforts to cause the Commission to notify the
Company of the Commission’s willingness to declare the Registration Statement
effective on or before 120 days after the Closing Date;

(d) cause the Shares to be duly listed for trading on the Nasdaq Global Market
concurrently with the effectiveness of the Registration Statement;

(e) in the event that the Commission requires the Company to identify the
Purchaser as an “underwriter” in the Registration Statement , cooperate with the
Purchaser in allowing the Purchaser to conduct customary “underwriter’s due
diligence” with respect to the Company and satisfy its obligations in respect
thereof.  In addition, at the Purchaser’s request, the Company will furnish to
the Purchaser, on the date of the effectiveness of the Registration Statement
and thereafter no more often than on a quarterly basis, (i) a letter, dated such
date, from the


--------------------------------------------------------------------------------


Company’s independent certified public accountants to underwriters in an
underwritten public offering, addressed to such Purchaser, and (ii) an opinion,
dated as of such date, of counsel representing the Company for purposes of such
Registration Statement, in form, scope and substance as is customarily given in
an underwritten public offering, including a standard “10b-5” opinion for such
offering, addressed to such Purchaser;

(f) notify Purchaser promptly upon the Registration Statement, and any
post-effective amendment thereto, being declared effective by the Commission;

(g) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus (as defined in Section 7.3.1 below)
and take such other action, if any, as may be necessary to keep the Registration
Statement effective until the earlier of (i) the date on which the Shares may be
resold by the Purchasers without registration and without regard to any volume
limitations by reason of Rule 144(k) under the Securities Act or any other rule
of similar effect, (ii) all of the Shares have been sold pursuant to the
Registration Statement or Rule 144 under the Securities Act or any other rule of
similar effect, or (iii) the second anniversary of the Closing Date.

(h) promptly furnish to the Purchaser with respect to the Shares registered
under the Registration Statement such reasonable number of copies of the
Prospectus, including any supplements to or amendments of the Prospectus, in
order to facilitate the public sale or other disposition of all or any of the
Shares by the Purchasers;

(i) during the period when copies of the Prospectus are required to be delivered
under the Securities Act or the Exchange Act, file all documents required to be
filed with the Commission pursuant to Section 13, 14 or 15 of the Exchange Act
within the time periods required by the Exchange Act and the rules and
regulations promulgated thereunder;

(j) file documents required of the Company for customary Blue Sky clearance in
all states requiring Blue Sky clearance; provided, however, that the Company
shall not be required to qualify to do business or consent to service of process
in any jurisdiction in which it is not now so qualified or has not so consented;
and

(k) bear all expenses in connection with the procedures in paragraphs (a)
through (i) of this Section 7.1 and the registration of the Shares pursuant to
the Registration Statement, but excluding fees and expenses of counsel for the
Purchasers and any commissions or other amounts payable to brokers and any
transfer taxes relating to Shares sold by the Purchasers.

7.2 Transfer of Shares After Registration

The Purchaser agrees that it will not effect any disposition of the Shares or
its right to purchase the Shares that would constitute a sale within the meaning
of the Securities Act, except as contemplated in the Registration Statement
referred to in Section 7.1 or as otherwise permitted by law, and that it will
promptly notify the Company of any changes in the information set forth in the
Registration Statement regarding the Purchaser or its plan of distribution.

7.3 Indemnification

For the purpose of this Section 7.3, the term “Registration Statement” shall
include any preliminary or final prospectus, exhibit, supplement or amendment
included in or relating to the Registration Statement referred to in Section
7.1.

7.3.1 Indemnification by the Company

Subject to Section 7.3.5, the Company agrees to indemnify and hold harmless the
Purchaser, the Purchaser’s officers, directors, trustees, partners, members,
employees and agents, and each person, if any, who controls or is under common
control with the Purchaser within the meaning of the Securities Act (each, a
“Purchaser Indemnitee”), against any losses, claims, damages, liabilities or
expenses, joint or several, to which such Purchaser Indemnitees may become
subject, under the Securities Act, the Exchange Act, or any other federal or
state statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained or incorporated by reference in the Registration Statement,
including financial statements and schedules, and all other documents filed as a
part thereof, including any information deemed to be a part thereof as of the
time of effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to
Rule 434, under the Securities Act, or in the prospectus related thereto, in the
form first filed with the Commission pursuant to Rule 424(b) under the
Securities Act or filed as part of the Registration Statement at the time of
effectiveness if no Rule 424(b) filing is required (the “Prospectus”), or any
amendment or supplement to the


--------------------------------------------------------------------------------


Registration Statement or Prospectus, or arise out of or are based upon the
omission or alleged omission to state in any of them a material fact required to
be stated therein or necessary to make the statements in any of them, in light
of the circumstances under which they were made, not misleading, and will
reimburse the Purchaser Indemnitee for reasonable legal and other expenses as
such expenses are incurred by such Purchaser Indemnitee or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the Company will not be liable in any such case to a Purchaser Indemnitee to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon (i) an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the Prospectus or any
amendment or supplement thereto in reliance upon and in conformity with written
information furnished to the Company by or on behalf of a Purchaser expressly
for use in the Registration Statement, the Prospectus or any amendment or
supplement thereto, or (ii) the failure of the applicable Purchaser to comply
with the covenants and agreements contained in Section 5.2 or 7.2 of this
Agreement regarding the resale of the Shares, or (iii) the inaccuracy of any
representations and warranties made by the Purchaser in this Agreement or (iv)
any untrue statement or omission of a material fact required to make such
statement not misleading in any Prospectus that is corrected in any subsequent
Prospectus or supplement thereto that was delivered to the applicable Purchaser
a reasonable amount of time before the pertinent sale or sales by such Purchaser
or (v) a direct claim against the Company by such Purchaser Indemnitee if such
Purchaser Indemnitee is a person that is under common control with any Purchaser
(as opposed to a third-party claim against such Purchaser Indemnitee).

7.3.2 Indemnification by the Purchaser

Subject to Section 7.3.5, the Purchaser will severally and not jointly indemnify
and hold harmless the Company, each of its directors, each of its officers who
signed the Registration Statement and each person, if any, who controls the
Company within the meaning of the Securities Act, against any losses, claims,
damages, liabilities or expenses to which the Company, each of its directors,
each of its officers who signed the Registration Statement or controlling person
may become subject, under the Securities Act, the Exchange Act, or any other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of such Purchaser), insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon (i) any failure on the part of such Purchaser to
comply with the covenants and agreements contained in Section 5.2 or 7.2 of this
Agreement regarding the resale of the Shares or (ii) the inaccuracy of any
representations and warranties made by such Purchaser in this Agreement or (iii)
any untrue or alleged untrue statement of any material fact contained in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Purchaser expressly
for use therein and such Purchaser will reimburse the Company, each of its
directors, each of its officers who signed the Registration Statement and each
controlling person for reasonable legal and other expenses as such expenses are
incurred by the Company, each of its directors, each of its officers who signed
the Registration Statement and each controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the Purchaser
shall not be liable for any such untrue or alleged untrue statement or omission
or alleged omission of which the Purchaser has delivered to the Company in
writing a correction of such untrue statement or omission of a material fact a
reasonable amount of time before the occurrence of the transaction from or upon
which such loss, claim, damage, liability or expense arose or was based.

7.3.3 Indemnification Procedure

(a) Promptly after receipt by an indemnified party under this Section 7.3 of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 7.3, promptly notify the indemnifying party in writing of the
claim; but the omission so to notify the indemnifying party will not relieve it
from any liability which it may have to any indemnified party for contribution
or otherwise under the indemnity agreement contained in this Section 7.3 to the
extent it is not prejudiced as a result of such failure.

(b) In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof


--------------------------------------------------------------------------------


with counsel reasonably satisfactory to such indemnified party; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be a conflict between the positions of the indemnifying
party and the indemnified party in conducting the defense of any such action or
that there may be legal defenses available to it or other indemnified parties
that are different from or additional to those available to the indemnifying
party, the indemnified party or parties shall have the right to select separate
counsel to assume such legal defenses and to otherwise participate in the
defense of such action on behalf of such indemnified party or parties. Upon
receipt of notice from the indemnifying party to such indemnified party of its
election so to assume the defense of such action and approval by the indemnified
party of counsel, which approval shall not be unreasonably withheld, the
indemnifying party will not be liable to such indemnified party under this
Section 7.3 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless:

(i) the indemnified party shall have employed such counsel in connection with
the assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, approved by such
indemnifying party representing all of the indemnified parties who are parties
to such action), or

(ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of action, in each of which cases
the reasonable fees and expenses of counsel shall be at the expense of the
indemnifying party.

7.3.4 Contribution

If the indemnification provided for in this Section 7.3 is required by clause
(i) of Section 7.3.1 or clause (iii) of Section 7.3.2 but is for any reason held
to be unavailable to or otherwise insufficient to hold harmless an indemnified
party under this Section 7.3 in respect to any losses, claims, damages,
liabilities or expenses referred to in this Agreement, then each applicable
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of any losses, claims, damages, liabilities or
expenses referred to in this Agreement in such proportion as is appropriate to
reflect the relative fault of the Company and the Purchaser in connection with
the statements or omissions, the inaccuracies in the representations and
warranties in this Agreement or the breach of covenants and agreements in this
Agreement that resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations.

The relative fault of the Company and the Purchaser shall be determined by
reference to, among other things, whether the untrue or alleged statement of a
material fact or the omission or alleged omission to state a material fact or
the inaccurate or the alleged inaccurate representation or warranty relates to
information supplied by the Company or by such Purchaser and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 7.3.3, any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim. The
provisions set forth in Section 7.3.3 with respect to the notice of the threat
or commencement of any threat or action shall apply if a claim for contribution
is to be made under this Section 7.3.4; provided, however, that no additional
notice shall be required with respect to any threat or action for which notice
has been given under Section 7.3 for purposes of indemnification. The Company
and the Purchaser agree that it would not be just and equitable if contribution
pursuant to this Section 7.3 were determined solely by pro rata allocation (even
if the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this Section
7.3, no Purchaser shall be required to contribute any amount in excess of the
amount by which the total proceeds received by it from the sale of the Shares
exceeds the amount of any damages that such Purchaser has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Purchasers’ obligations to contribute pursuant to this
Section 7.3 are several and not joint.

7.3.5 Limits on Liability

In no event shall the aggregate liability hereunder of the Purchaser exceed (x)
the purchase price paid by the Purchaser for the Shares it bought hereunder with
respect to the matters described in clauses (i) and (ii) of Section 7.3.2 and
(y) the gross proceeds to such Purchaser as a result of the sale of Shares
pursuant to a Registration


--------------------------------------------------------------------------------


Statement, Prospectus or any amendment or supplement thereto with respect to the
matters described in clause (iii) of Section 7.3.2.

7.4 Rule 144 Information

Until the earlier of (i) the date on which the Shares may be resold by the
Purchaser without registration and without regard to any volume limitations by
reason of Rule 144(k) under the Securities Act or any other rule of similar
effect or (ii) all of the Shares have been sold pursuant to the Registration
Statement or Rule 144 under the Securities Act or any other rule of similar
effect, the Company shall file all reports required to be filed by it under the
Securities Act, the rules and regulations promulgated thereunder and the
Exchange Act so long as it is subject to such requirements and shall take such
further reasonable action to the extent required to enable the Purchaser to sell
the Shares pursuant to Rule 144 under the Securities Act (as such rule may be
amended from time to time).

8. NOTICES

All notices, requests, consents and other communications under this Agreement
shall be in writing, shall be mailed by first-class registered or certified
airmail, confirmed facsimile or nationally recognized overnight express courier
postage prepaid, and shall be delivered as addressed as follows:

(a)

if to the Company, to:
Ebix, Inc.
Five Concourse Parkway, Suite 3200
Atlanta, GA 30328
Attention: Robin Raina
Telephone: 678-281-2031
Facsimile: 678-281-2019

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

(b) if to the Purchaser, at its address or facsimile number as set forth on the
signature page to this Agreement, or at such other address or addresses or
facsimile number or numbers as may have been furnished to the Company in
writing.

Such notice shall be deemed effectively given upon confirmation of receipt by
facsimile, one business day after deposit with such overnight courier or three
days after deposit of such registered or certified airmail with the U.S. Postal
Service, as applicable.

9. MODIFICATION; AMENDMENT; TERMINATION

This Agreement may not be modified or amended except pursuant to an instrument
in writing signed by the Company and the Purchaser.

10. ENTIRE AGREEMENT

This Agreement supersedes all other prior oral or written agreements between the
parties with respect to the matters discussed herein and contains the entire
understanding with respect to the matters covered herein.

11. HEADINGS

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and shall not be deemed to be part of this
Agreement.

12. SEVERABILITY

If any provision contained in this Agreement should be held to be invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained in this Agreement shall not
in any way be affected or impaired thereby.

13. GOVERNING LAW; JURISDICTION

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware and the federal law of the United States of America,
without giving effect to any choice of law or conflict of law provision or rule
that would cause the application of the laws of any other jurisdiction.


--------------------------------------------------------------------------------


14. COUNTERPARTS

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party to this Agreement and delivered to the other
parties.

15. SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns; provided that the Purchaser may not
assign its rights or obligations hereunder without the consent of the Company.

16. NO THIRD-PARTY BENEFICIARIES

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other person.

17. PUBLICITY

Except as required by law, the Purchaser shall not, without the prior written
consent of the Company make any public announcement or issue any press release
that includes the name of the Company with respect to the transactions
contemplated by this Agreement.

[Signature pages follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties to this Agreement have caused this Agreement to
be executed by their duly authorized representatives as of the day and year
first above written.

 

EBIX, INC.

 

 

 

 

 

 

 

By:

/s/ Carl A. Serger

 

 

Carl A. Serger

 

 

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

Luxor Capital Partners, LP

 

 

 

 

 

 

 

By:

/s/ Norris Nissim

 

 

Norris Nissim

 

 

General Counsel

 

 

767 5th Avenue, 19th Floor

 

 

New York, NY  10153

 

 

Facsimile:  212.763.8001

 

 

 

 

 

 

 

Luxor Capital Partners Offshore, Ltd

 

 

 

 

 

 

 

By:

/s/ Norris Nissim

 

 

Norris Nissim

 

 

General Counsel

 

 

Luxor Capital Group, LP, Investment Manager

 

 

767 5th Avenue, 19th Floor

 

 

New York, NY  10153

 

 

Facsimile:  212.763.8001

 

 


--------------------------------------------------------------------------------


APPENDIX I

Ebix, Inc.

STOCK CERTIFICATE QUESTIONNAIRE

Pursuant to Section 3 of the Agreement, please provide us with the following
information:

1.                                      The exact name that your Shares are to
be registered in (this is the name that will appear on your stock
certificate(s)).

2.                                      Your mailing address:

3.                                      If you are an entity, the state that is
your principal place of business (if you have multiple principal places of
business, please list the state where the decision to invest in the Shares was
made). If you are an individual, the state that is your legal place of
residence:

4.                                      Your Tax Identification Number:

 


--------------------------------------------------------------------------------


APPENDIX II

EBIX, INC.

REGISTRATION STATEMENT QUESTIONNAIRE

In connection with the preparation of the Registration Statement, please provide
us with the following information:

1.                                       Pursuant to the “Selling Stockholder”
section of the Registration Statement, please state your or your organization’s
name exactly as it should appear in the Registration Statement:

2.                                       Please provide the number of shares of
Common Stock that you or your organization will beneficially own immediately
after Closing, including those Shares purchased by you or your organization
pursuant to this Purchase Agreement and those shares purchased by you or your
organization through other transactions:

3.                                       Have you, your organization or any
affiliate had any position, office or other material relationship within the
past three years with the Company or its affiliates?

Yes

No

 

If yes, please indicate the nature of any such relationships below:

 


--------------------------------------------------------------------------------